Citation Nr: 0212994	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right leg 
shortening.

(The issue of entitlement to a separate compensable 
evaluation for instability of the right knee will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to February 
1950 and from July 1951 to November 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.

The veteran testified before a hearing officer at the RO in 
May 1995.  A transcript of that hearing has been associated 
with the claims folder.

When the veteran's case was before the Board in February 1997 
it was remanded for additional development and adjudication.  
Thereafter, the case was returned to the Board and remanded 
in February 1999 for further development and adjudication.  
In November 1999 the veteran's case was again remanded for 
development and adjudication.  The case was returned to the 
Board in September 2002 for further appellate action.

The Board notes that it is undertaking additional development 
regarding the issue of entitlement to a separate compensable 
rating for instability of the right knee, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development concerning this issue is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
proper notice and reviewing the veteran's response to such 
notice, the Board will prepare a separate decision addressing 
this issue.
FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claims decided herein have been 
obtained by the RO.

2.  Extension of the veteran's right knee is limited to 20 
degrees.

3.  Shortening of the veteran's right leg was not present in 
service or caused or chronically worsened by service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
limitation of motion of the right knee have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2001).

2.  Shortening of the right leg was not incurred in or 
aggravated by active duty, nor is it proximately due to or 
the result of service-connected right knee disability.   
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that further development of the medical 
evidence is in order.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories and 
findings pertaining to the right knee disability, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record reveals that service connection for 
right knee disability was granted in July 1950.  A 
noncompensable rating was assigned at that time.

The veteran submitted the instant claim for increase in May 
1994.  

VA treatment records for the period from November 1993 to 
November 1994 show no treatment for right knee disability.  

On VA examination in November 1994, the veteran had minimal 
swelling over the right knee.  He had a large scar but no 
other deformity.  There was no subluxation, lateral 
instability, nonunion, loose motion, or malunion.  The 
examiner indicated that range of motion was full and intact.  
There was crepitance.  X-rays revealed mild degeneration with 
narrowing of the medial joint and associated eburnation of 
the tibial plateau medially and laterally.  The diagnosis was 
knee pain, status post surgery in the 1940s.  The examiner 
indicated that the veteran's symptoms were likely related to 
the degenerative changes and possibly related to the 
veteran's previous knee surgery.  

The veteran testified before a hearing officer at the RO in 
May 1995.  The veteran indicated that he wore a brace on his 
right knee.  He contended that his November 1994 VA 
examination was insufficient.  He stated that he suffered 
from swelling of his right leg.  He indicated that he walked 
with a cane because he feared losing his balance and falling.  
He testified that he could walk no more than about 200 feet 
without resting.  He stated that he had pain all of the time 
and took Motrin.  The veteran also indicated his belief that 
his right leg had become shorter due to his right knee 
disability.

A VA examination was conducted in June 1995.  The examiner 
noted that the veteran had injured his knee in 1948 and 
underwent a right medial meniscectomy.  Four subsequent 
surgeries were noted in 1948 and 1949, and the veteran stated 
that he lost two inches in the length of his right leg as a 
result.  On examination there was a well-healed medial scar 
without evidence of inflammation or infection.  No effusion 
was noted.  Range of motion was from zero to 120 degrees.  
Anterior drawer sign was negative, and Lachman's and 
McBurney's signs were also negative.  X-ray of the right knee 
revealed mild degenerative joint disease of the medial joint 
and associated eburnation of the tibial plateau medially and 
laterally.  The diagnosis was status post medial meniscectomy 
of the right knee with mild degenerative joint disease which 
may be secondary to post-traumatic erosive arthritis.

VA treatment records for the period from June 1995 to 
September 1998 show no treatment for the veteran's right knee 
disability.

The veteran submitted to a further VA examination in June 
1998.  The veteran's history was noted.  The examiner noted 
that the veteran had received no specific treatment for his 
right knee other than analgesics.  He also noted that the 
veteran did not use a brace.  The veteran indicated that he 
had used a cane for a period of time but had discontinued its 
use.  The veteran complained of intermittent problems with 
his right knee, and stated that the knee was painful if he 
walked more than 80 to 90 feet.  He indicated that stopping 
relieved the pain.  He reported that his right knee would 
occasionally snap, but did not buckle.  He stated that his 
right knee was staying about the same.  On physical 
examination the veteran walked with a very slight limp.  The 
examiner noted massive swelling of the right ankle and calf, 
unrelated to the right knee disability.  The veteran's right 
knee showed no gross effusion.  The veteran was able to walk 
on his toes and heels but displayed a slight limp while doing 
so.  There was a well-healed, nontender and nonadherent 
medial parapatellar surgical scar over the right knee.  Range 
of motion testing revealed extension to zero degrees and 
flexion to 130 degrees.  There were no ligamentous 
instability and minimal tenderness over the medial joint 
line.  The diagnosis was early degenerative arthritis of the 
right knee.  The examiner noted that there was no evidence of 
incoordination, weakened movement, or excess fatigability.  
The examiner noted that there was no evidence of right leg 
shortening, indicating that gross measurements of the 
veteran's lower extremities were comparable and that the 
veteran stood with his pelvis level.  

On VA examination in June 1999, the veteran's history was 
noted.  The veteran reported continued intermittent problems 
with his knee after service.  The examiner noted that the 
veteran had received no further definitive treatment except 
for analgesics.  The veteran complained of pain in his right 
knee after standing more than 20 to 30 minutes and on walking 
more than 100 yards.  He reported swelling in his knee.  The 
veteran walked with an antalgic gait favoring the right lower 
extremity.  Walking on his toes and heels accentuated the 
limp.  There was a well-healed nontender medial parapatellar 
surgical scar over the right knee.  Flexion was to 140 
degrees and extension was to zero degrees.  The diagnosis was 
early traumatic arthritis of the right knee.  

No treatment for the veteran's right knee is reflected in VA 
outpatient treatment records for the period from July 1999 to 
August 2000.

During a  VA examination conducted in May 2001, the examiner 
noted that the veteran had not received definitive treatment 
for his right knee in the previous two years.  The veteran 
used a cane in his right hand.  The veteran stated that his 
right knee was painful, particularly with changes in the 
weather.  He indicated his belief that his right lower 
extremity had become shorter and wobblier.  The veteran's 
gait was somewhat unsteady.  His pelvis appeared to be level 
without any gross leg length discrepancy.  When asked to walk 
on toes and heels the veteran complained of pain in the right 
knee with some instability.  Range of motion testing revealed 
flexion to 120 degrees and extension to 20 degrees.  There 
was no point tenderness.  There was generalized swelling from 
the right knee down to the ankle, secondary to stasis 
dermatitis.  The diagnosis was degenerative arthritis of the 
right knee.  The examiner noted that there appeared to be 
some shortening of the right lower extremity by approximately 
2 centimeters.  However, he indicated that X-rays did not 
reveal the etiology of the leg length discrepancy and opined 
that he may have been inaccurate in his measurements.  He 
stated that the difference may have been more approximate 
than real and opined that any existing discrepancy was not 
due to right knee arthritis.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claims were 
most recently considered by the RO.  A June 2001 letter 
informed the veteran of the VCAA, the evidence and 
information necessary to substantiate his claim, the 
information needed from him to enable the RO to obtain 
additional evidence and information on his behalf, and the 
assistance that VA would provide in developing the facts 
pertinent to the claim.  The record further reflects that the 
RO has obtained VA treatment records identified by the 
veteran.  Appropriate VA examinations have been conducted.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

In sum, the facts pertinent to the claims decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

II.  Analysis

i.  Increased Rating for Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

The veteran is currently in receipt of a 10 percent 
evaluation for traumatic arthritis of his right knee.  
Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees.  A 20 percent rating is warranted 
where flexion is limited to 30 degrees.  A 30 percent 
evaluation is assigned where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is appropriate where extension of the leg 
is limited to 10 degrees.  A 20 percent rating is warranted 
for extension limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees and a 
40 percent evaluation is assigned where extension is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
rating is warranted for removal of semilunar cartilage if it 
is symptomatic. 

Review of the record discloses that the veteran's right knee 
disability is most appropriately rated under Diagnostic Code 
5261 for limitation of extension of the leg.  In this regard, 
the Board notes that the May 2001 VA examination revealed 
extension of the veteran's right leg to 20 degrees, which 
warrants a 30 percent evaluation.  The May 2001 examination 
report also indicates that the veteran complained of pain, 
and the examiner noted that the veteran's gait was unsteady 
with a limp.  Therefore, on consideration of all pertinent 
disability factors and all potentially applicable diagnostic 
codes, the Board concludes that the veteran's right knee 
disability more nearly approximates the criteria for a 30 
percent evaluation under Diagnostic Code 5261.

With regard to other potentially applicable diagnostic codes, 
the Board notes that there is no evidence of ankylosis and 
therefore a higher rating is not available under Diagnostic 
Code 5256.  The Board also observes that the veteran's right 
knee disability is not manifested by impairment of the tibia 
and fibula which would warrant a higher rating under 
Diagnostic Code 5262.  A rating in excess of 30 percent is 
not warranted under any other potentially applicable 
criteria.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for her disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 30 
percent evaluation granted herein.  Therefore, the Board has 
concluded that referral of the case for extra-schedular 
consideration is not in order.

ii.  Service Connection for Right Leg Shortening

Service connection is in effect for right knee disability.  
The veteran essentially contends that service connection is 
warranted for shortening of the right leg because it was 
caused by his service-connected right knee disability.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection may 
not be granted without medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).

In considering this issue on the merits, the Board finds that 
service connection for shortening of the right leg is not 
warranted.  In this regard, the Board notes that there is no 
medical evidence of right leg shortening in service or of a 
nexus between any current right leg shortening and the 
military service or his service-connected right knee 
disability.  In addition the medical evidence specifically 
addressing whether shortening of the veteran's right leg was 
caused or worsened by service-connected disability is against 
the claim.  In this regard, the Board notes the June 1998 VA 
examiner concluded at that time that there was no right leg 
shortening.  When this physician examined the veteran again 
in May 2001, he found some evidence of shortening, but was 
not sure that shortening was present and in any event 
concluded that the shortening, if present, was not due to the 
veteran's right knee arthritis.  

The evidence supporting a relationship between the veteran's 
service-connected right knee disability and his claimed right 
leg shortening is limited to the veteran's own statements and 
those of his representative; however, as laypersons, they are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim.





ORDER

Entitlement to a 30 percent rating for right knee disability 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to service connection for right leg shortening is 
denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

